Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 28, 2017

The Court of Appeals hereby passes the following order:

A17D0381. BRIAN C. LAVERENZ v. CELIA A. LAVERENZ.

      On February 24, 2017, Brian C. Laverenz filed this discretionary application
from an order entered on October 20, 2016 that denied his motion for new trial.1
Laverenz seeks to challenge rulings relating to his child support obligations. We lack
jurisdiction because this application was untimely filed.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). This application, filed 127 days after entry of the contested order,
is untimely and is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/28/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         Laverenz filed his application in the Georgia Supreme Court, which
transferred the application to this Court.